 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN REYNA,                                           1:20-cv-00203-JDP (PC)

12                       Plaintiff,
13            v.                                            ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    KINGS COUNTY JAIL, et al.,
                                                            ECF No. 2
15                       Defendant.
                                                            ORDER DIRECTING PAYMENT
16                                                          OF INMATE FILING FEE BY KINGS
                                                            COUNTY JAIL
17

18          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
19   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
20   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
21   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
22   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
23   the preceding month’s income credited to plaintiff’s trust account. The Sheriff of the Kings
24   County Jail is required to send to the Clerk of the Court payments from plaintiff’s account each
25   time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full.
26   28 U.S.C. § 1915(b)(2).
27

28
                                                        1
 1            Accordingly, it is hereby ordered that:

 2               1. Plaintiff's application to proceed in forma pauperis is granted;

 3               2. The Sheriff of the Kings County Jail or his designee shall collect payments from

 4            plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of the

 5            preceding month=s income credited to the prisoner’s trust account and shall forward those

 6            payments to the Clerk of the Court each time the amount in the account exceeds $10.00, in

 7            accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and

 8            forwarded to the Clerk of the Court. The payments shall be clearly identified by the name

 9            and number assigned to this action.

10               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

11            plaintiff’s in forma pauperis application on Sheriff of the Kings County Jail at P.O. Box

12            1699, Hanford, Ca 93230.

13               4.   The Clerk of the Court is directed to serve a copy of this order on the Financial

14            Department, U.S. District Court, Eastern District of California, Sacramento Division.

15               5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a

16            certified copy of his prison trust account statement for the six-month period immediately

17            preceding the filing of the complaint, if plaintiff has not already done so.

18
     IT IS SO ORDERED.
19

20
     Dated:      February 13, 2020
21                                                        UNITED STATES MAGISTRATE JUDGE
22

23   No. 204.
24

25

26
27

28
                                                         2
